DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS documents received on 5/27/2020 and 1/8/2021 have been considered by the Examiner. All references have been considered except for “Foreign Patent Document” Cite No. 1 in the 5/27/2020 IDS because the name of patentee or applicant of cited document is not listed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a “transmission information management unit” in claim 1 and the “arithmetic unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitation “a ‘transmission information management unit’ in claim 1 and the ‘arithmetic unit’ in claim 6” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure and algorithm for these “units” are not described in the Applicant’s disclosure. Therefore, claims 1-7 are indefinite and are rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are related to a system. Accordingly, claims 1-7 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

An equipment data providing system comprising: 
a database configured to manage sensor data and adjustment information, and equipment or a wearer in association with each other, the sensor data being measured by a sensor of the equipment worn by the wearer for walking training, and the adjustment information indicating an adjustment state of the equipment; and 
a transmission information management unit configured to transmit information managed in the database in response to an inquiry request from outside to an inquirer who makes the inquiry request.

The Examiner submits that the foregoing underlined limitations constitute certain methods of organizing human activity, specifically managing personal behavior because “managing” sensor data and adjustment information and equipment or a wear in association with each other (the sensor data described as being measured by a sensor of the equipment and the adjustment information described as an adjustment sate of the equipment) and then “transmitting” information managed in the database in response to an inquiry as described are steps that are related to managing activities of data management.

Any limitations not identified above as part of the at least one abstract idea is deemed “additional elements” and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the following dependent claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

Claim 2 recites further the adjustment information that is being managed, therefore further reciting the abstract idea. Claim 4 recites the step of limiting the range of information that is to be transmitted based on an attribute of the inquirer that further described data management, thus further describing the abstract idea. Claim 5 further described the attributes that are relevant for the rang of information to be transmitted that further describes the data management, thus further describing the abstract idea. Claim 6 recites “applying” predetermined statistical processing to the sensor data that further described data management, thus further describing the abstract idea. Claim 7 further recites the sensor data that is being managed, thus further describing the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An equipment data providing system comprising: 
a database configured to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) manage sensor data and adjustment information, and equipment or a wearer in association with each other, the sensor data being measured by a sensor of the equipment worn by the wearer for walking training, and the adjustment information indicating an adjustment state of the equipment; and 
a transmission information management unit configured to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) transmit information managed in the database in response to an inquiry request from outside to an inquirer who makes the inquiry request.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of an equipment data providing system comprising of a database and a transmission information management unit, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). The second to last paragraph of Applicant’s Specification describes a general computer system including memory, however the Specification does not describe the structure of the database and transmission information management unit to describe an improvement of computing technologies, thus the Examiner interprets these elements comprise of basic computer components. 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage data, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claim 3 recites mere computer implantation by reciting “storing” sensor data in the database each time the wearer undergoes walking training (see MPEP § 2106.05(f)). Claim 6 recites an arithmetic unit; since no structure or algorithm describes the unit, it can be interpreted as mere computer implementation (see MPEP § 2106.05(f)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of an equipment data providing system comprising of a database and a transmission information management unit, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). The second to last paragraph of Applicant’s Specification describes a general computer system including memory, however the Specification does not describe the structure of the database and transmission information management unit to describe an improvement of computing technologies, thus the Examiner interprets these elements comprise of basic computer components. Further see MPEP 2106.05 (d), specifically “Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)” for well understood, routine and conventional activity for functions that are claimed in a general manner.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-7 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected as being anticipated by CN-106650224-A to Ceng et al. (“Ceng”): 

**Note: for the following reference citations, please refer to the print-out of CN-106650224-A of this office action which has the English translation**

Regarding claim 1:
Ceng teaches an equipment data providing system comprising: a database configured to manage sensor data and adjustment information, and equipment or a wearer in association with each other, ([Page 2, near end of page]- an equipment data providing system is described that has a “main control board” connected to a motor control system; the control board is connected to a “network remote monitoring server”, and a “database” is connected with the remote monitoring server. Additionally, the main control board receives the bionic rehabilitation exoskeleton wearing control instruction of the patient and transmission state of data to the radio watch control end.  [Page 2, end of page]- the main control board reads data collected by the sensor from the sensor network on the exoskeleton. The “doctor client terminal” is used to “adjust sending instruction to the remote monitoring server” (this is interpreted as the adjustment information). Additionally, the database is used for storing the data sent by the main control board on the exoskeleton device, indicating the database is configured to manage the sensor data and adjustment information)
the sensor data being measured by a sensor of the equipment worn by the wearer for walking training, and ([Page 2, near the end of page]- description of the main control board reads data collected by the sensor from the sensor network. [Page 3, top of page]- the “main control board” of the exoskeleton device includes a sensor for bidirectional communication of sensor data. Exoskeleton is meant for “walking rehabilitation” (interpreted as the walking training).)
the adjustment information indicating an adjustment state of the equipment; and ([Page 5, look at advantage “3)”]- The “doctor client terminal” is used to make “appropriate adjustment” through sending an instruction to the remote monitoring server (this is interpreted as the adjustment information as the adjustment state of the equipment).)
a transmission information management unit configured to transmit information managed in the database in response to an inquiry request from outside to an inquirer who makes the inquiry request. ([Page 3, top of page]- the “main control board” of the exoskeleton device includes a sensor for bidirectional communication of sensor data (this is interpreted as the transmission information management unit).[Page 9, end of page]- “inquiry commands” can be made, including a command for “inquiring whether the sensor work normally’.  [end of Page 10-beginning of Page 11]- “identity authentication module” can be used to authentic the identity of the user in the system and can configure parameters such as sensor data display format (this is interpreted as transmitting information from the databased from an inquiry request from outside).)

Regarding claim 2:
Ceng teaches all of the limitations of claim 1. Ceng further teaches wherein the adjustment information is input by a maintenance service provider for adjusting the equipment. ([Page 2, end of page]- the main control board reads data collected by the sensor from the sensor network on the exoskeleton. The “doctor client terminal” is used to “adjust sending instruction to the remote monitoring server” (this is interpreted as the adjustment information, and the doctor is further interpreted as the maintenance service provider when adjusting the parameters of the exoskeleton equipment).)

Regarding claim 3:
Ceng teaches all of the limitations of claim 1. Ceng further teaches wherein the sensor data is stored in the database each time the wearer undergoes walking training in which the wearer wears the equipment. ([Page 10, top of page]- “real-time analysis” of the bionic rehabilitation exoskeleton from the sensor information is analyzed by the system. Additionally, this module is “responsible for the all received data written in the database” (real time analysis implies this sensor data is received each time the wearer undergoes walking training in which the wearer wears the equipment).)

Regarding claim 4:
Ceng teaches all of the limitations of claim 1. Ceng further teaches wherein the transmission information management unit is configured to limit a range of information to be transmitted according to an attribute of the inquirer. ([Page 4, top of page]- “identity authentication module” can be used to verify user log in and give “corresponding rights” (interpreted as limit range of information to be transmitted according the an attribute of the inquirer).)

Regarding claim 5:
Ceng teaches all of the limitations of claim 1. Ceng further teaches wherein when the inquirer is an equipment provider which provides the equipment, the attribute is set according to a contract type, and ([Page 9, middle of page]- “identity authentication module” can have different authorities for each user (each authority is interpreted as the contract type).  [end of Page 10-beginning of Page 11]- “identity authentication module” can be used to authentic the identity of the user (such as a doctor that would provide the exoskeleton equipment) in the system)
the range of the information to be transmitted by the transmission information management unit is limited according to the set attribute. ([Page 4, top of page]- “identity authentication module” can be used to verify user log in and give “corresponding rights” (interpreted as limit range of information to be transmitted according the an attribute of the inquirer).)

Regarding claim 6:
Ceng teaches all of the limitations of claim 1. Ceng further teaches wherein the transmission information management unit comprises an arithmetic unit configured to apply predetermined statistical processing to the sensor data. ([Page 10, top of page]- “real-time analysis” of the bionic rehabilitation exoskeleton from the sensor information is analyzed by the system and can use statistical processing such as “Bayesian classifications”.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 USC 103 as being unpatentable over CN-106650224-A to Ceng et al. (“Ceng”) in view of US 2008/0312040 A1 to Ochi et al. (“Ochi”):

Regarding claim 7:
Ceng teaches all of the limitations of claim 1. Ceng however does not teach:
wherein the sensor data includes at least data acquisition date and time, a frequency with which the equipment assists, a knee joint angle of the wearer, and a shin inclination angle of the wearer as information. 
Ochi however teaches before the effective filing date of the current invention that an exercise system can be given to a patient that analyzes movement data as described in  [0018]. Sensor Data gathered by the system can be transmitted to an expert at a remote location through communications [0066]. Data such as “date and time” of the exercise can be stored [0084]. Additional data such as inclination angle of the leg can be tracked [0060]. Force acting on the knee joint can also be tracked [0053].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the time and date, knee joint angle data, training data, and inclination angle of a wearer as taught by Ochi to the system of Ceng because it provides more effective exercises (training) for a patient as highlighted in the needs presented in [0003] of Ochi.


Conclusion
The following references have been considered as relevant, however have not been used in the above rejections:
US 20180289579 A1 to Agrawal et al. teaches of a walking rehabilitation device with a communications network to transfer relevant sensor data including monitoring patient movement to an external device.
CN-103488880-A to Fan et al. teaches of a walking rehabilitation device with remote systems for transferring medical data provided by the rehabilitation device to a user.
NPL "MotionTherapy@ Home-A robotic device for automated locomotion therapy at home" to Rupp et al. teaches of a waking rehabilitation device meant to transfer rehabilitation data of the patient to users including medical staff.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        8/5/22